                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

VALERIE MCCLURE                                                                     PLAINTIFF

V.                                                                      NO. 3:20-CV-26-DMB-RP

SAIA MOTOR FREIGHT LINE, LLC,
a/k/a SAIA LTL FREIGHT; MARCUS
MORROW; and JOHN DOES 1-10                                                       DEFENDANTS


                                              ORDER

       Before the Court is Valerie McClure’s “Motion to Transfer Case to Original District

Judge.” Doc. #13.

                                                 I
                                            Background

       On July 24, 2019, Valerie McClure filed a complaint in the United States District Court for

the Northern District of Mississippi against Saia Motor Freight Line, LLC, Marcus Morrow, and

John Does 1-10. See McClure v. Saia Motor Freightline, LLC, No. 3:19-cv-159, at Doc. #1 (N.D.

Miss. July 24, 2019) (“McClure I”). The case was randomly assigned to United States District

Judge Michael P. Mills. The complaint alleged that on April 11, 2019, a tractor trailer owned by

Saia and operated by Morrow negligently struck and injured McClure’s left calf and ankle while

she, Matthew Brawley, Tracey Coates (Brawley’s mother), and Derek Wilson (Coates’ brother)

were attempting to repair McClure’s disabled car on Highway 78 in DeSoto County, Mississippi,

and that the tractor trailer also struck and killed Brawley. Id. at 2–4, 4–7.

       On September 9, 2019, McClure filed a notice of voluntary dismissal of the case without

prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). Id. at Doc. #6. The next

day, Judge Mills ordered the case dismissed without prejudice. Id. at Doc. #7.
       On January 23, 2020, approximately four months after the dismissal without prejudice of

McClure I, McClure filed this action in the United States District Court for the Northern District

of Mississippi against Saia, Morrow, and John Does 1-10 (“McClure II”). Doc. #1. This action

was randomly assigned to the undersigned district judge. Similar to the complaint in McClure I¸

the complaint alleges that on April 11, 2019, a tractor trailer owned by Saia and operated by

Morrow negligently struck and injured McClure while she, Matthew Brawley, Tracey Coates, and

Derek Wilson were repairing McClure’s disabled car on Highway 78 in DeSoto County,

Mississippi. Id. at 2–5, 7–10. The complaint also alleges that the tractor trailer killed Brawley.

Id. at 5. Saia and Morrow answered the complaint on February 17, 2020, Doc. #6, and they filed

an amended answer on March 9, 2020, Doc. #9.

       On March 31, 2020, McClure filed a “Motion to Transfer Case to Original District Judge.”

Doc. #13. Citing Local Rule 42, McClure argues that McClure II “was originally filed as Cause

No. 3:19-CV-159, and voluntarily dismissed by the plaintiff, without prejudice,” and that it

“should be transferred to Judge Mills who was the original District Judge assigned to Cause No.

3:19-CV-159.” Id. at 1. Saia and Morrow filed a response on April 3, 2020, stating simply that

“although Defendants do not oppose the Motion, Defendants cannot endorse the Motion, either.

Accordingly, Defendants respectfully defer to the Court’s discretion in deciding whether to grant

or deny the Motion.” Doc. #16.

       On April 1, 2020, Saia and Morrow, pursuant to Federal Rule of Civil Procedure 42(a),

filed a motion to “consolidate [McClure II] with a substantially related action, Tracy Coates v.

Saia Motor Freight Line, LLC, a/k/a Saia LTL Freight, et al., Case No. 3:20-cv-025-DMB-RP

(N.D. Miss., filed Jan. 23, 2020), or, alternatively, join such cases for pretrial discovery.” Doc.




                                                2
#14. On April 7, 2020, this Court, after granting a motion to consolidate in the Coates case 1 (which

consolidated the Coates case, McClure II, and another related case), terminated as moot Saia and

Morrow’s motion to consolidate in this case. Doc. #18.

                                                     II
                                                   Analysis

           Local Rule 42 2 provides in full:

           CONSOLIDATION OF ACTIONS. In civil actions consolidated under
           FED.R.CIV. P.42(a), the action bearing the lower or lowest docket number will
           control the designation of the district or magistrate judge before whom the motion
           to consolidate is noticed; the docket number will also determine the judge before
           whom the case or cases will be tried. Consolidation of actions from different
           divisions of a district court will be controlled by the earliest filing date. A dismissal
           of the action bearing the lower or lowest number before the hearing on a motion to
           consolidate will not affect the operation of this rule. The judge initially assigned
           the lower or lowest numbered action, even if that action has been dismissed, will
           be the judge before whom the action(s) will be tried.

           By its express language, Local Rule 42 applies to consolidated civil actions. McClure I

was never consolidated with any other case and, therefore, does not fall within the ambit of the

rule. Accordingly, McClure’s motion to transfer will be denied.

                                                     III
                                                  Conclusion

           McClure’s “Motion to Transfer Case to Original District Judge” [13] is DENIED.

           SO ORDERED, this 9th day of April, 2020.

                                                             /s/Debra M. Brown
                                                             UNITED STATES DISTRICT JUDGE




1
    See Coates, No. 3:20-cv-25, at Doc. #30.
2
  The Local Civil Rules were amended effective December 1, 2019. McClure I was commenced before then on July
24, 2019. Because the amendments did not include any changes to Local Rule 42, the text of Local Rule 42 in effect
at the time McClure I was filed is the same as that in effect after December 1, 2019.

                                                        3
